CRANCH, Chief Judge.
The evidence does not, in my opinion, establish any contract for the conveyance of the lot to the plaintiffs, which can be decreed to be specifically executed; but it shows expensive and permanent improvements and repairs, made by Josiah Thompson, under the expectation, encouraged by George King, that the property should be conveyed by him to the plaintiffs, or to one of them; an expectation which seems to create an equity in favor of .T. Thompson; but whether it creates a special lien on the property, so as to give him a right tp priority of payment, I am not yet satisfied.
THE COURT, however, on the óth of April, .1S32 (CRANCH, Chief Judge, absent), pronounced a decree, directing a conveyance in •fee of the property claimed in the bill to Josiah Thompson.-